Loring, J.,
delivered the opinion of the court:
The petitioner claims of the United States the net proceeds of 53 bales of cotton, and the court find the facts to be—
That.the petitioner is the widow of John J. Ficken, who was a foreigner by birth, but a naturalized citizen of the United States, living in Charleston, in the State of South Carolina, and had there in his possession at the time of his death 53 bales of upland cotton, purchased by him at various times from May, 1860, to May, 1864, inclusive. That he died February 22, Í865, and by his will made the petitioner his sole executrix and sole legatee.
That in March, 1865, the said cotton was taken from the possession of the petitioner by the United States and sold by them, and the net proceeds, amounting to $6,953 60, were by them paid into the treasury.
That neither the said John J. Ficken nor the petitioner ever aided, abetted, or gave encouragement to the rebellion against the government of the United States.
And on the facts stated the court adjudge that the said Eebecca Ficken is entitled to recover the net proceeds of said cotton, amounting to the sum of $6,953 60.